106 N.J. 537 (1987)
524 A.2d 810
IN THE MATTER OF LORENZO D. GILLIAM, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued March 3, 1987.
Decided May 1, 1987.
David E. Johnson, Jr., Director, argued the cause on behalf of Office of Attorney Ethics.
Frederick W. Hardt argued the cause for respondent (Sever & Hardt, attorneys).
PER CURIAM.
This matter arises from a report and recommendation of the Disciplinary Review Board (DRB) that respondent be disbarred for knowing misappropriations of clients' funds. Respondent has admitted the misappropriations but contended before the DRB that alcoholism, which contributed to cause the misconduct, should mitigate the sanction of disbarment otherwise required by In re Wilson, 81 N.J. 451 (1979). Respondent recognizes that the record before us does not establish an impairment of comprehension, competency or will sufficient to *538 excuse the misconduct under the standards of In re Hein, 104 N.J. 297 (1986). For now, we shall continue to invoke the Wilson sanction. But as we said in Hein, supra, 104 N.J. at 305, "[w]e do not completely close the door" on the possibility that better understanding of this problem and better programs will commend another course for attorneys in respondent's situation.
The decision is that respondent be disbarred.
Respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs.

ORDER
It is ORDERED that LORENZO D. GILLIAM of MT. HOLLY, who was admitted to the bar of this State in 1970, be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that LORENZO D. GILLIAM be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.
For disbarment  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN-7.
Opposed  None.